Citation Nr: 0905767	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-21 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

This case was before the Board in November 2007 when it was 
remanded for additional development.  The case has been 
returned to the Board for further appellate action.

The Board notes a change in representation in this appeal.  
The veteran was previously represented by Disabled American 
Veterans.  However, in January 2009 he submitted a pro se 
election form and indicated his desire to represent himself.  
Therefore, for purposes of this appeal, the veteran is 
proceeding pro se.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by impairment that most 
nearly approximates occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.

2.  The veteran's only service-connected disability, PTSD, is 
not sufficient by itself to preclude him from securing or 
following substantially gainful employment consistent with 
his education and industrial background.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a total rating based on individual 
unemployability due to a service-connected disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected PTSD.  He is also seeking a TDIU.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The record reflects that the originating agency provided the 
veteran with the notice required by the VCAA, to include 
notice concerning the effective-date element of the claims, 
by letters mailed in February 2005 and March 2006.  They 
informed the veteran that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life.  
They included information on how VA determines the disability 
rating by use of the rating schedule and provided examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain), to include treatment 
records, Social Security determinations, statements from 
employers concerning the impact of the disability on the 
veteran's employment, and statements from persons concerning 
their observations of how the disability has affected the 
veteran.  They also informed the veteran of the assistance 
that VA would provide to obtain evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating his disability in July 2005. 

Although the March 2006 letter was sent after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the veteran's claims.  There is no indication 
in the record or reason to believe that any ultimate decision 
of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  The veteran 
has not identified any outstanding evidence, to include 
medical records, that could be obtained to substantiate 
either claim.  The Board is also unaware of any such 
outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Increased Disability Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2008).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

With the exception of eating disorders, all mental disorders, 
including PTSD, are rated under the General Rating Formula 
for Mental Disorders.  See 38 C.F.R. § 4.130.

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

In this case, as will now be discussed, the evidence 
demonstrates that the occupational and social impairment from 
the veteran's PTSD most nearly approximates the occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks contemplated by the 
assigned 30 percent rating.

The evidence is not consistent with circumstantial, 
circumlocutory, or stereotyped speech.  On VA examination in 
April 2005, the veteran's speech, thought process and thought 
content were described as unremarkable.  On VA examination in 
June 2008 his speech was described as clear and goal 
directed.  

The evidence is not consistent with panic attacks more than 
once a week.  As a matter of fact panic attacks were not 
found during the April 2005 or June 2008 VA examination.

The evidence is not consistent with impairment of both short 
and long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks).  On VA examination 
in April 2005, the VA examiner reported that the veteran's 
remote memory, recent memory, and immediate recall were all 
normal.  

The evidence is not consistent with impaired judgment.  On VA 
examination in April 2005 the veteran's judgment was 
described as intact.  During the June 2008 VA examination his 
judgment was found to be adequate for current safety.

With respect to difficulty in understanding complex commands, 
there are no specific findings consistent with these 
criteria.  In terms of impaired abstract thinking, on VA 
examination in April 2005, the examiner reported that the 
veteran's thinking was fairly concrete.  

The evidence is not supportive of some disturbances of 
motivation and mood.  In this regard, the Board notes that at 
the April 2005 examination, the veteran's mood was reported 
as good and happy and he denied any homicidal or suicidal 
thoughts.  During the June 2008 VA examination his mood was 
described as anxious once the discussion turned toward 
Vietnam but it was not described as disturbed.

The evidence is not consistent with difficulty in 
establishing effective work and social relationships.  In 
terms of social functioning, the veteran reported to the 
April 2005 VA examiner that he had been divorced since 1981 
but he had a good ongoing relationship with his four children 
and brothers.  He also stated that he related well to 
neighbors and friends.  During the June 2008 VA examination, 
socially he denied any marked withdrawal and indicated that 
he attended church regularly and tried to contribute to 
chores or events that would help those in his church family.  

In terms of occupational functioning, in April 2005, the 
veteran reported that he had not held a job since 1986 due to 
bronchitis but he did do odd jobs for his neighbors.  In June 
2008 he reported that he has tried to get by financially over 
the years by completing odd jobs.  He stated that he enjoyed 
working outside with his hands but has problems due to his 
hip and other medical issues.  He has not been deemed 
unemployable by a VA examiner due to his symptoms of PTSD.  

Finally, the Board finds that the evidence is not consistent 
with flattened affect.  On VA examinations in April 2005 and 
June 2008 his affect was described as normal intensity.  

In sum, there is very little evidence of symptoms in excess 
of those contemplated by the assigned rating of 30 percent.

The Board has also considered the Global Assessment of 
Functioning (GAF) scores assigned by various examiners.  GAF 
scores correspond to a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32]. 

A GAF score of 65 was reported on VA examination in April 
2005 and a score of 51 was reported on VA examination in June 
2008.  Scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  These scores are generally 
consistent with the objective findings.  

In determining that a disability rating in excess of 30 
percent is not warranted, the Board relies both on the 
veteran's statements, and those of his brother, and on the 
medical evidence of record.  As to the former, neither the 
veteran nor his brother appears to endorse symptoms of the 
overall severity required for a 50 percent rating.

The Board has considered whether there is any other schedular 
basis for granting the veteran's claim but has found none.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West; 12 Vet. App. 119 
(1999).

For the reasons stated, the Board finds that a preponderance 
of the evidence is against the claim.
 
TDIU

The veteran has only been granted service connection for 
PTSD, which has been rated as 30 percent disabling.  
Therefore, he does not meet the minimum schedular criteria 
for a total rating based on unemployability as required by 38 
C.F.R. § 4.16(a).

Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.

Entitlement to TDIU is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


